Appeal by the People, as limited by their motion, from two sentences of the Supreme Court, Kings County (Lodato, J.), both imposed March 22,1983, upon defendant’s convictions of criminal possession of stolen property in the second degree and unauthorized use of a vehicle, upon a jury verdict, the sentences being concurrent definite terms of imprisonment of one year and six months, respectively.
Sentences modified, on the law, by vacating the sentence for criminal possession of stolen property in the second degree. As so modified, sentences affirmed and matter remitted to Criminal Term for resentencing in accordance herewith.
After a hearing, Criminal Term adjudicated defendant to be a second felony offender. The defendant was sentenced erroneously to a definite sentence under the felony charge. Therefore, the matter must be remitted for resentencing as a second felony offender in accordance with Penal Law § 70.06 (2).
Parenthetically, we note that the defendant has since been incarcerated on another conviction. Mollen, P. J., Gibbons, Brown and Fiber, JJ., concur.